Birdsong, Presiding Judge.
This appeal and cross-appeal were docketed in this Court on May 17, 1995, and the record in the case was duly forwarded. Neither appellant nor cross-appellant filed a brief and enumerations of error within 20 days after the docketing of the appeal and cross-appeal, pursuant to Rule 26 (a); no extension of time to file briefs and *164enumerations of error was filed or granted. Accordingly, these appeals are dismissed, and the judgment of the trial court stands as issued.
Decided November 27, 1995.
Reginald A. Falice, pro se.
Frank Brightwell, pro se.
McCalla, Raymer, Padrick, Cobb, Nichols & Clark, Daniel D. Phelan, for America’s Mortgage Servicing.

Appeals dismissed.


Johnson and Smith, JJ., concur.